Name: 2005/639/EC: Council Decision of 18 July 2005 concerning the conclusion of an agreement between the European Community and the Government of the Republic of Kazakhstan on trade in certain steel products
 Type: Decision
 Subject Matter: international trade;  Asia and Oceania;  European construction;  tariff policy;  international affairs;  iron, steel and other metal industries
 Date Published: 2006-06-21; 2005-09-08

 8.9.2005 EN Official Journal of the European Union L 232/63 COUNCIL DECISION of 18 July 2005 concerning the conclusion of an agreement between the European Community and the Government of the Republic of Kazakhstan on trade in certain steel products (2005/639/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement between the European Communities and their Member States and the Republic of Kazakhstan (1), hereinafter referred to as the PCA, entered into force on 1 July 1999. (2) Article 17(1) of the PCA provides that trade in certain steel products is governed by Title III of that Agreement with the exception of Article 11 thereof, and by the provisions of an agreement on quantitative arrangements. (3) For the years 2000 to 2004, trade in certain steel products was the subject of agreements between the Parties to the PCA. It is therefore appropriate to conclude a new agreement which takes account of the developments in the relationship between the Parties. (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the European Community and the Government of the Republic of Kazakhstan on trade in certain steel products is hereby approved on behalf of the Community. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Done at Brussels, 18 July 2005. For the Council The President J. STRAW (1) OJ L 196, 28.7.1999, p. 3.